DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-7, 9-10 & 12 are currently pending on the application, of which claims 1 & 12 have been amended, and claims 8 & 11 are cancelled.
In light of the amendments to the claims, specifically the temperature being higher than the boiling point, the previous the art rejections have been withdrawn in order to present a new grounds of rejection.
The previous rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are withdrawn in view of applicant response.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted however, that the Onishi reference does disclose exhausting during a heat treatment [0108] and the control unit performs said function, as it controls the whole system [0057]. Thus no additional controller programming is required to actuate the exhaust during a heat treatment operation.
Claim Interpretation
Based on applicant’s remarks, see page 6/11 on response submitted on 06/17/2021 under Claim Interpretation heading, it is apparent that applicant desires the substrate to not be 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. (US20190136161A1) in view of Chien (US20140273302A1), Onishi (US20080223825A1) and Iwata et al. (US20150114432A1).
Regarding claim 1, Kamimura discloses a treatment liquid and method of cleaning a substrate (abstract & title). The method includes utilizing a processing liquid for cleaning adhered substances on substrate [0009, 0296-0297], supplying said liquid to the substrate [0322] having adhered residues (Fig.1 ref 12), heating the liquid to a temperature [0323], and rinsing a substrate with a rinsing solution afterwards [0329-0337]. Kamimura discloses spraying the substrate with the processing liquid [0322], which one of ordinary skill in the art would reasonably expect forms a film as the purpose is to remove all residue on the substrate. The processing liquid further utilizes water and/or an organic solvent [0163-0178, 0186-0189] with additives (dimethyl sulfoxide [0175], hydrogen peroxide [0102]; sulfuric acid [0404]; ammonium hydroxide [0214]; hydrofluoric acid [0195] among various others), wherein the additives reads on a removing agent as its intended purpose is to remove residues effectively [0101-0102, 0186-0189, 0193, 0225] and is miscible/dissolvable with the solvent [0161, 0186-acetone, etc…). Kamimura does not explicitly disclose heating the substrate, however such feature would have been obvious in light of the teachings of Chien. Kamimura does not explicitly disclose the presence of the structural components associated with performing the method (e.g. heater, rinse supply, liquid supply, and controller), however it would have been obvious to provide such features in order to automatically perform the process of Kamimura. It is in the purview of one of ordinary skill in the art to utilize common and well-known structural elements to perform the method of Kamimura. In this case, it is common and well known in the art to use liquid and rinsing supplies in order to supply fluid, and to use heaters when heating is desired. In the alternative, such structural features are well-known in the art for performing said processes, as evidenced by Iwata. Kamimura does not discloses the presence of an exhaust to exhaust the chamber during heating. However, such a feature during such a process is known in the art, as evidenced by Onishi.
Chien discloses a substrate processing apparatus for treating substrates with liquids (abstract), wherein a heater is used to heat a substrate (abstract also Fig.1 refs 120 & 122). Chien further discloses that increasing a substrate temperature above a boiling rate of the chemical material(s) allows for higher reaction rates [0029 & 0033]. It is further disclosed that such heating should be performed such that in order to prevent rapid phase change [0033]. Chien and Kamimura are analogous in the art of substrate treating apparatuses. Chien does not explicitly show a controller but does make reference to a control unit [0023]. However, controllers for controlling a substrate processing apparatus are known by Iwata.

Onishi discloses an art related substrate processing apparatus, wherein it is known to provide an exhaust (see Fig.12 portion near ref 305) and controller to control the exhaust [0057] in order to exhaust the chamber while a heating process occurs in order to prevent adhered substances on the wafer from re-adhering to the substrate [0108].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify and utilize the apparatus of Iwata including the controller, heater, rinse supply, and liquid supply in order to allow the for automatic control of the method of Kamimura (see also MPEP 2144.04(III)) and to provide an apparatus to perform the method of Kamimura. One of ordinary skill in the art would have further modified the apparatus/method of Modified Kamimura to heat the substrate such that the temperature at which the heater heats the substrate is higher than the boiling point of the solvent in order to increase a reaction rate (Chien [0029 & 0033]), and thereby decreasing a time required for such a step to occur. Since a skilled artisan knows that a solution has a boiling point between the boiling point temperatures of the solvent and the solute, and Chien desires not to perform rapid phase change, the temperature to which the substrate is heated must be between the solvent and the solute (removing agent) so as not to quickly vaporize the liquid and perform a rapid phase change. Assuming arguendo that that the substrate temperature need not be between the solvent and removing agent boiling points, as claimed, the following alternative rejection is provided. Since the temperature increases past the boiling point, there exists a point in time were the temperature is between the boiling points as claimed. It is further noted that Kamimura discloses that the removing agent has a low mass percent of the total mass of the treatment liquid (Kamimura [0103]) and thus does not contribute greatly to increasing the boiling point. A skilled artisan would have found it obvious to modify Modified Kamimura to include an exhaust to exhaust the chamber while heating in order to prevent adherence of residues (Onishi [0108]).
Regarding claim 2, Modified Kamimura discloses the apparatus of claim 1, wherein the processing liquid further contains a thickener to increase a viscosity of the processing liquid (Kamimura [0207-0211], also see [0164-0168] disclosing other solvents which are known thickeners and are capable of being used together [0181]).
Regarding claim 7, Modified Kamimura discloses the apparatus of claim 1, wherein the residue substance is at least partly from a hard mask film (Kamimura Fig.1 ref 12 [0003-0007, 0009].

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. (US20190136161A1), Chien (US20140273302A1), Onishi (US20080223825A1), and Iwata et al. (US20150114432A1) as applied to claim 2 above, and further in view of evidentiary 
Regarding claim 3, Modified Kamimura discloses the apparatus of claim 2, wherein the thickener (see exemplary polyvinyl alcohol and polyvinyl pyrrolidone, Kamimura [0209]) has a glass transition point that exceeds the boiling point of the solvent (exemplary methanol, Kamimura [0168], see also other solvents mentioned by Kamimura [0163-0178] which have a boiling point below that of water) and lower than the boiling point of the removing agent (see exemplary hydrogen peroxide, Kamimura [0101-0102], see also other possible removing agents of Kamimura including but not limited to those stated in [0193-0195]). For purposes of brevity, examiner will no longer state other possible removing agents, thickeners, and solvents, but rather utilize the exemplary solvents, thickeners, and removing agents previously stated. However it is noted that Kamimura does disclose other such alternative or complimentary solvents, thickeners, and removing agents. See NPL (NPL1-NPL4) regarding boiling points and glass transition temperatures of said chemicals.
Regarding claim 4, Modified Kamimura discloses the apparatus of claim 3, wherein the predetermined temperature is higher than the boiling point of the solvent and lower than the glass transition point of the thickener (specifically polyvinyl pyrrolidone). See NPL (NPL1, NPL3) regarding boiling points and glass transition temperatures of said chemicals. Since Chien desires the chemicals to not undergo a rapid phase change, and there is a large difference between the boiling point of the solvent and the glass transition temperature of the thickener the predetermined temperature must be lower than the glass transition temperature so as to not rapidly vaporize the solvent.
 Since Kamimura discloses that the mass percent of the thickener is low with respect to the total mass of the treating liquid, a skilled artisan is aware that boiling point of the solution would not be greatly increased. Further, since the exemplary solvent, methanol, has a lower boiling point than polyvinyl alcohol, it is reasonably expected that the predetermined temperature would not exceed the glass transition temperature of polyvinyl alcohol in order to prevent rapid phase change.
Regarding claim 6, Modified Kamimura discloses the apparatus of claim 2, wherein the thickener (exemplary polyvinyl pyrrolidone, Kamimura [0209]) has a glass transition point higher than the boiling point of the removing agent (exemplary hydrofluoric acid, Kamimura [0193-0195]), see also other possible removing agents with a boiling point lower then polyvinyl pyrrolidone ([0101-102, 193-0195] and other additives listed by Kamimura which increase residue removing property). See NPL (NPL3, NPL5) regarding boiling points and glass transition temperatures of said chemicals.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. (US20190136161A1), Chien (US20140273302A1), Onishi (US20080223825A1), and Iwata et al. (US20150114432A1) as applied to claim 1 above, and further in view of Zhou (US20150035152A1).

Zhou discloses a semiconductor substrate (abstract) with an etching target layer (Figs.7-9 ref 201) attached directly on a surface of the substrate (Figs.7-9 ref 200) and a hard mask attached directly to the etching layer (see Figs.7-9 ref 202). Further, the substrate itself undergoes an etching operation [0060]. Thus, one of ordinary skill in the art would reasonably expect that there would remain some residues from the etching, as is known in the art and correspondingly attempt to clean the substrate and remove the residues. Kamimura and Zhou are analogous in the art of semiconductors.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Modified Kamimura to utilize the substrate disclosed by Zhou, as both substrates will require cleaning after the etching operation, and Kamimura is intended to perform such a task. The cleaning of one known substrate that undergoes etching to clean residues in place of another known substrate that will require the same is well within the purview of one of ordinary skill in the art.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. (US20190136161A1), Chien (US20140273302A1), Onishi (US20080223825A1), and Iwata et al. (US20150114432A1) as applied to claim 1 above, and further in view of Azuma (US20120223054A1).
Regarding claim 10, Modified Kamimura teaches the apparatus of claim 1, but does not explicitly disclose the a first processing chamber for supplying liquid and the second processing chamber for heating the substrate. In contrast, Modified Kamimura appears to teach the heating and supplying. However, such a configuration is known in the art as evidenced by Azuma.
Azuma discloses an art related substrate processing apparatus (abstract), wherein there is a first chamber for supplying a chemical solution (Fig.7 ref 12), a second chamber (Fig.7 ref 25) with a heater (Fig.7 ref 26) to heat fluid after it has been supplied, and a third chamber (Fig.7 ref 33) for rinsing the substrate after the heating process is finished. The process is controlled via a control device to perform the functions [0036]. Azuma discloses that organizing the apparatus with different chambers for different functions decreases complexity of the apparatus/system [0070].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the apparatus and controller of Modified Kamimura in order to utilize the supplying, heating, and rinsing in different chambers in order to reduce complexity (Azuma [0070]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. (US20190136161A1) in view of Chien (US20140273302A1), Onishi (US20080223825A1), .
Regarding claim 12, Kamimura discloses a treatment liquid and method of cleaning a substrate (abstract & title). The method includes utilizing a processing liquid for cleaning adhered substances on substrate [0009, 0296-0297], supplying said liquid to the substrate [0322] having adhered residues (Fig.1 ref 12), heating the liquid to a temperature [0323], and rinsing a substrate with a rinsing solution afterwards [0329-0337]. Kamimura discloses spraying the substrate with the processing liquid [0322], which one of ordinary skill in the art would reasonably expect forms a film as the purpose is to remove all residue on the substrate. The processing liquid further utilizes water and/or an organic solvent [0163-0178, 0186-0189] with additives (dimethyl sulfoxide [0175], hydrogen peroxide [0102]; sulfuric acid [0404]; ammonium hydroxide [0214]; hydrofluoric acid [0195] among various others), wherein the additives reads on a removing agent as its intended purpose is to remove residues effectively [0101-0102, 0186-0189, 0193, 0225] and is miscible/dissolvable with the solvent [0161, 0186-0189]. Kamimura further discloses a plethora of exemplary removing agents [0162-0181], wherein at least some of the agents mentioned have a boiling point above that of one of the solvents (e.g. water, methanol, ethanol, etc…). The processing liquid further contains a thickener to increase a viscosity of the processing liquid (Kamimura [0207-0211], also see [0164-0168] disclosing other solvents which are known thickeners and are capable of being used together [0181]). the thickener (see exemplary polyvinyl alcohol and polyvinyl pyrrolidone, Kamimura [0209]) has a glass transition point that exceeds the boiling point of the solvent (exemplary methanol, Kamimura [0168], see also other solvents mentioned by Kamimura [0163-0178] which have a boiling point below that of water) and lower than the boiling point of the removing Chien. Kamimura does not explicitly disclose the presence of the structural components associated with performing the method (e.g. heater, rinse supply, liquid supply, and controller), however it would have been obvious to provide such features in order to automatically perform the process of Kamimura. It is in the purview of one of ordinary skill in the art to utilize common and well-known structural elements to perform the method of Kamimura. In this case, it is common and well known in the art to use liquid and rinsing supplies in order to supply fluid, and to use heaters when heating is desired. In the alternative, such structural features are well-known in the art for performing said processes, as evidenced by Iwata. Kamimura does not discloses the presence of an exhaust to exhaust the chamber during heating. However, such a feature during such a process is known in the art, as evidenced by Onishi.
Chien discloses a substrate processing apparatus for treating substrates with liquids (abstract), wherein a heater is used to heat a substrate (abstract also Fig.1 refs 120 & 122). Chien further discloses that increasing a substrate temperature above a boiling rate of the chemical material(s) allows for higher reaction rates [0029 & 0033]. It is further disclosed that such heating should be performed such that in order to prevent rapid phase change [0033]. Chien and Kamimura are analogous in the art of substrate treating apparatuses. Chien does not explicitly show a controller but does make reference to a control unit [0023]. However, controllers for controlling a substrate processing apparatus are known by Iwata.
Onishi discloses an art related substrate processing apparatus, wherein it is known to provide an exhaust (see Fig.12 portion near ref 305) and controller to control the exhaust [0057] in order to exhaust the chamber while a heating process occurs in order to prevent adhered substances on the wafer from re-adhering to the substrate [0108].
Iwata discloses a substrate processing apparatus (Fig.2), utilized for removing a resist layer (abstract). The apparatus comprising: a controller (Fig.2 ref 3 & Fig.8 ref 103) that controls operation of the apparatus [0065]; wherein the removal processing unit comprises: a process liquid supplying unit (Fig.2 portion from ref 22 to ref 11) that is capable of containing and supplying solvent [0070] to a substrate (see Fig.2 ref W) to form a film of liquid on the substrate [0099 & 0104]; a substrate heating unit (Fig.2 ref 58 is a heater, see also [0100]) that maintains the substrate at a temperature equivalent to the desired temperature of a solvent, such that the heating is performed after a liquid is supplied on the substrate [0091]; and a rinsing liquid supply unit (Fig.2 portion from ref DIW to ref 36) that supplies a rinsing liquid [0079, 0139]. Iwata and Kamimura are analogous in the art of cleaning substrates.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify and utilize the apparatus of Iwata including the controller, heater, rinse supply, and liquid supply in order to allow the for automatic control of the method of Kamimura (see also MPEP 2144.04(III)) and to provide an apparatus to perform the method of Kamimura. One of ordinary skill in the art would have further modified the apparatus/method of Modified Kamimura to heat the substrate such that the temperature at which the heater heats the substrate (Chien [0029 & 0033]), and thereby decreasing a time required for such a step to occur. Since a skilled artisan knows that a solution has a boiling point between the boiling point temperatures of the solvent and the solute, and Chien desires not to perform rapid phase change, the temperature to which the substrate is heated must be between the solvent and the solute (removing agent) so as not to quickly vaporize the liquid and perform a rapid phase change. Assuming arguendo that that the substrate temperature need not be between the solvent and removing agent boiling points, as claimed, the following alternative rejection is provided. Since the temperature increases past the boiling point, there exists a point in time were the temperature is between the boiling points as claimed. It is further noted that Kamimura discloses that the removing agent and thickener has a low mass percent of the total mass of the treatment liquid (Kamimura [0103 & 0210]) and thus does not contribute greatly to increasing the boiling point. A skilled artisan would have found it obvious to modify Modified Kamimura to include an exhaust to exhaust the chamber while heating in order to prevent adherence of residues (Onishi [0108]). Since Chien desires the chemicals to not undergo a rapid phase change, and there is a large difference between the boiling point of the solvent (methanol) and the glass transition temperature of the thickener (polyvinyl pyrrolidone) the predetermined temperature must be lower than the glass transition temperature so as to not rapidly vaporize the solvent but still above the solvent boiling point in order to increase reaction rate. Thus, it is reasonably expected that the substrate is heated to a predetermined temperature that is higher than the boiling point of the solvent (methanol) and lower than the boiling point of the thickener (polyvinyl pyrrolidone). See NPL (NPL1, NPL3) regarding boiling points and glass transition temperatures of said chemicals. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hara et al. (US20150221530A1) discloses a method and apparatus for performing liquid processing on a substrate via the use of an aqueous solution (abstract). Hara further discloses utilizing aqueous solutions with a temperature exceeding the boiling point of water [0056, 0058, and 0065]. The usage of temperatures past the boiling point of water affects the concentration of the solution through evaporation of the water, thus a supplemental amount of solution is provided to correct the concentration [0065, 0072-0073]. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kondo et al. (US6561883B1) discloses a method for polishing a substrate utilizing a solution (abstract), wherein Kondo further discloses other possible thickeners for the solution (Col.5 lines 1-14).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711